Citation Nr: 0523680	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from June 24, 1957, to 
August 16, 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to pension benefits.

The record reflects that in the appellant's VA Form 9, Appeal 
to the Board of Veterans' Appeals, he indicated he wanted to 
have a hearing before the Board at the RO.  In a December 
2002 letter, the RO requested clarification from the 
appellant regarding his hearing request.  The appellant 
submitted a response, stating he wanted to have a local 
hearing instead at the RO.  A hearing was scheduled in July 
2003.  Several days before the hearing, the appellant 
requested in writing to postpone the hearing and reschedule 
it at a later date.  A hearing was scheduled in July 2004.  
On the day of the scheduled hearing, he submitted a request 
in writing to postpone the hearing and reschedule it for a 
later date.  A hearing was scheduled in December 2004, and 
the appellant did not appear for the hearing.  He has not 
provided good cause for his failure to appear for the 
hearing, nor has he requested that the hearing be 
rescheduled.  Thus, the Board finds that there is no hearing 
request pending at this time.


FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service for at least 90 days during a period of war and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
does not affect matters on appeal, however, when the issue is 
limited to statutory interpretation, as is the case here.  
Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did 
not serve on active duty during a period of war and was not 
eligible for nonservice-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable). 

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

The Korean Conflict and Vietnam era are periods of war.  38 
U.S.C.A. § 101(11).  The Korean Conflict means the period 
beginning on June 27, 1950 and ending on January 31, 1955.  
Section 101(29) states that Vietnam Era means: (A) That 
period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period.  (B) The period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other cases 
(emphasis added).  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the appellant's service dates of June 24, 1957, 
to August 16, 1957, have been verified by the National 
Personnel Records Center.  He received an honorable 
discharge.

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to nonservice-connected pension 
benefits.  The appellant is a "veteran" for VA purposes, as 
he served in the active military, and he received an 
honorable discharge.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  However, his period of active service was not for 90 
days.  Rather, his period of service was for 53 days.  
Additionally, the appellant had no service during a period of 
war.  The closest period of war to the appellant's active 
service is the Korean Conflict, but that period is deemed to 
have ended on January 31, 1955, which is prior to the 
appellant's verified service period.  The Vietnam Era did not 
begin until approximately three years after the veteran was 
discharged from service.  There is no indication that the 
service information pertinent to the claimant is incorrect 
and service department verification of service indicates no 
wartime service and no active service for at least 90 days.  

Based upon the facts in this case, the appellant has not met 
one of the four requirements to be entitled to pension 
benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  Thus, 
he does not meet the threshold criteria for basic eligibility 
for nonservice-connected pension benefits, based on the 
reasons laid out above.  Id.  

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described 
above, he does not meet the basic eligibility requirements 
for nonservice-connected pension and the claim must be denied 
based on a lack of entitlement under the law.  Id.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


